Exhibit 10.1

SUPPLEMENTAL INDEMNIFICATION AGREEMENT

This Supplemental Indemnification Agreement (this “Agreement”) is made as of
                       ,                by and between Harrah’s Entertainment,
Inc., a Delaware corporation (the “Company”), and                             
(“Indemnitee”).

RECITALS

WHEREAS, the Company and Indemnitee previously entered into an Indemnification
Agreement, effective as of                                  ,                
(the “Original Agreement”);

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, certain
officers and directors of the Company, including the Indemnitee, to the fullest
extent permitted by applicable law so that they will serve or continue to serve
the Company free from undue concern that they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the rights
provided under the Original Agreement, the Certificate of Incorporation and
Bylaws of the Company, applicable law and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder, except as expressly stated herein;
and

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


SECTION 1.               SUPPLEMENTAL ADVANCEMENT OF EXPENSES.  WITHOUT
LIMITATION OF THE REQUIREMENTS OF SECTION F OF ARTICLE TENTH OF THE CERTIFICATE
OF INCORPORATION OF THE COMPANY OR ARTICLE VII, SECTION 2 OF THE BYLAWS OF THE
COMPANY, AND NOTWITHSTANDING ANY PROVISION OF THE ORIGINAL AGREEMENT TO THE
CONTRARY, THE COMPANY SHALL ADVANCE, TO THE FULLEST EXTENT NOT PROHIBITED BY
LAW, THE EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH ANY PROCEEDING, AND
SUCH ADVANCEMENT SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE RECEIPT BY THE
COMPANY OF A STATEMENT OR STATEMENTS REQUESTING SUCH ADVANCES FROM TIME TO TIME,
WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF ANY PROCEEDING (EACH, A
“SUPPLEMENTAL ADVANCE”), SUBJECT TO THE TERMS AND CONDITIONS THEREOF. 
SUPPLEMENTAL ADVANCES SHALL BE UNSECURED AND INTEREST FREE.  EXCEPT AS EXPRESSLY
PROVIDED HEREIN, SUPPLEMENTAL ADVANCES SHALL BE MADE WITHOUT REGARD TO
INDEMNITEE’S ABILITY TO REPAY THE EXPENSES AND WITHOUT REGARD TO INDEMNITEE’S
ULTIMATE ENTITLEMENT TO INDEMNIFICATION UNDER THE ORIGINAL AGREEMENT. 
SUPPLEMENTAL ADVANCES SHALL INCLUDE ANY AND ALL REASONABLE EXPENSES INCURRED BY
INDEMNITEE PURSUING AN ACTION TO ENFORCE THE RIGHT OF ADVANCEMENT SET FORTH IN
THIS SECTION 1, INCLUDING EXPENSES INCURRED PREPARING AND FORWARDING STATEMENTS
TO THE COMPANY TO SUPPORT THE SUPPLEMENTAL ADVANCES SO CLAIMED.  INDEMNITEE
SHALL QUALIFY FOR SUPPLEMENTAL ADVANCES UPON THE EXECUTION AND DELIVERY TO THE
COMPANY OF THIS AGREEMENT, WHICH SHALL CONSTITUTE AN UNDERTAKING BY INDEMNITEE
TO REPAY ANY SUPPLEMENTAL ADVANCES TO THE EXTENT IT IS ULTIMATELY DETERMINED
THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY.  THE
SUPPLEMENTAL ADVANCES CONTEMPLATED BY THIS SECTION 1 SHALL NOT BE MADE IN
RESPECT OF ANY CLAIM MADE BY INDEMNITEE FOR WHICH INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER SECTION 2(A) OF THE ORIGINAL AGREEMENT.  THE SUPPLEMENTAL
EXPENSES CONTEMPLATED BY THIS SECTION 1 ARE INTENDED TO SUPPLEMENT THE EXPENSE
ADVANCES PROVIDED BY


--------------------------------------------------------------------------------





 


THE LAST SENTENCE OF SECTION 2(A) OF THE ORIGINAL AGREEMENT AND SECTION 2(B) OF
THE ORIGINAL AGREEMENT AND ALL OTHER ADVANCES CONTEMPLATED BY THE ORIGINAL
AGREEMENT AND THE CERTIFICATE OF INCORPORATION AND BYLAWS OF THE COMPANY.


SECTION 2.               OTHER SOURCES.  ANY PAYMENT OF SUPPLEMENTAL EXPENSES
MADE BY THE COMPANY TO INDEMNITEE HEREUNDER SHALL BE REDUCED BY AN AMOUNT EQUAL
TO THE SUM OF ALL OTHER AMOUNTS PREVIOUSLY RECEIVED BY INDEMNITEE FOR SUCH
PROCEEDING UNDER THE ORIGINAL AGREEMENT, THE CERTIFICATE OF INCORPORATION AND
BYLAWS OF THE COMPANY OR ANY OTHER SOURCE OF INDEMNIFICATION, INCLUDING THE
PROCEEDS OF ANY INSURANCE POLICY, AND THE COMPANY SHALL BE ENTITLED TO RECOVER
FROM INDEMNITEE ANY AMOUNTS PREVIOUSLY ADVANCED TO INDEMNITEE HEREUNDER THAT ARE
SUBSEQUENTLY FURNISHED TO INDEMNITEE.


SECTION 3.               DEFINITIONS.  ALL CAPITALIZED TERMS NOT DEFINED HEREIN
HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE ORIGINAL AGREEMENT.


SECTION 4.               SEVERABILITY.  IF THIS AGREEMENT, OR ANY PROVISION OR
PROVISIONS HEREOF, SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY
REASON WHATSOEVER:  (A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION, EACH
PORTION OF ANY SECTION OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO
BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR
UNENFORCEABLE) SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND SHALL
REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW; (B) SUCH PROVISION OR
PROVISIONS SHALL BE DEEMED REFORMED TO THE EXTENT NECESSARY TO CONFORM TO
APPLICABLE LAW AND TO GIVE THE MAXIMUM EFFECT TO THE INTENT OF THE PARTIES
HERETO; (C) THE CORRESPONDING PROVISION OR PROVISIONS OF THE ORIGINAL AGREEMENT
(OR THE ENTIRE ORIGINAL AGREEMENT AS THE CASE MAY BE), THAT HAVE BEEN
SUPPLEMENTED, MODIFIED OR SUPERSEDED, AS THE CASE MAY BE, BY THIS AGREEMENT OR
ANY PROVISION OR PROVISIONS HEREOF THAT HAVE BEEN HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE SHALL REMAIN IN FULL FORCE AND EFFECT; AND (D) TO THE FULLEST
EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, EACH PORTION OF ANY SECTION OF THIS AGREEMENT CONTAINING ANY SUCH
PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF
INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO
THE INTENT MANIFESTED THEREBY.


SECTION 5.               ENFORCEMENT.


(A)           THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED INTO
THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO
INDUCE INDEMNITEE TO SERVE AS A DIRECTOR OR OFFICER OF THE COMPANY, AND THE
COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS AGREEMENT IN SERVING
AS A DIRECTOR OR OFFICER OF THE COMPANY.


(B)           THE ORIGINAL AGREEMENT, AS SUPPLEMENTED BY THIS AGREEMENT,
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL, WRITTEN AND IMPLIED, BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF; PROVIDED, HOWEVER, THAT THE ORIGINAL AGREEMENT, AS
SUPPLEMENTED BY THIS AGREEMENT, IS A SUPPLEMENT TO AND IN FURTHERANCE OF THE
CERTIFICATE OF INCORPORATION OF THE COMPANY, THE BYLAWS OF THE COMPANY AND
APPLICABLE LAW, AND SHALL NOT BE DEEMED A SUBSTITUTE THEREFOR, NOR TO DIMINISH
OR ABROGATE ANY RIGHTS OF INDEMNITEE THEREUNDER.

2


--------------------------------------------------------------------------------





 


SECTION 6.               MODIFICATION AND WAIVER.  NO SUPPLEMENT, MODIFICATION
OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY
THE PARTIES THERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL
BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS OF THIS AGREEMENT
NOR SHALL ANY WAIVER CONSTITUTE A CONTINUING WAIVER.


SECTION 7.               APPLICABLE LAW AND CONSENT TO JURISDICTION.  ALL CLAIMS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES.  THE COMPANY AND INDEMNITEE HEREBY
IRREVOCABLY AND UNCONDITIONALLY (I) AGREE THAT ANY ACTION OR PROCEEDING ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE COURT
OF CHANCERY OF THE STATE OF DELAWARE (THE “DELAWARE COURT”), AND NOT IN ANY
OTHER STATE OR FEDERAL COURT IN THE UNITED STATES OF AMERICA OR ANY COURT IN ANY
OTHER COUNTRY, (II) CONSENT TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
DELAWARE COURT FOR PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, (III) APPOINT, TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, IRREVOCABLY
RL&F SERVICE CORP., ONE RODNEY SQUARE, 10TH FLOOR, 10TH AND KING STREETS,
WILMINGTON, DELAWARE 19801 AS ITS AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S
AGENT FOR ACCEPTANCE OF LEGAL PROCESS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING AGAINST SUCH PARTY WITH THE SAME LEGAL FORCE AND VALIDITY AS IF
SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE, (IV) WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE
DELAWARE COURT, AND (V) WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE, ANY CLAIM THAT
ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE DELAWARE COURT HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM.


SECTION 8.               IDENTICAL COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO
BE AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  ONLY ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM
ENFORCEABILITY IS SOUGHT NEEDS TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS
AGREEMENT.


SECTION 9.               MISCELLANEOUS.  USE OF THE MASCULINE PRONOUN SHALL BE
DEEMED TO INCLUDE USAGE OF THE FEMININE PRONOUN WHERE APPROPRIATE.  THE HEADINGS
OF THE PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL
NOT BE DEEMED TO CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION
THEREOF.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

HARRAH’S ENTERTAINMENT, INC.

 

INDEMNITEE

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Name:

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------